DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement of Species A-E as set forth in the Office Action dated May 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is entirely withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed February 12, 2021 with respect to Claims 1 and 9 have been fully considered and are persuasive. The rejection of Claims 1 and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claims 1 and 9 is directed to, among additional limitations, a positive electrode comprising a positive electrode material, the positive electrode material comprising a lithium composite oxide and a compound on a surface of the lithium composite oxide comprising Sr2TiO4 and Sr2SiO4.
The closest prior art is considered to be Naruhashi et al. (JP 2013-182757, see also the English translation obtained from Global Dossier provided with the Office Action dated 08/03/2020) and further in view of Yamazaki (US PGPub 2014/0099539), with evidence provided by Springer Materials (SrO(SrTiO3) (Sr2TiO4) Crystal Structure, see NPL provided with the Office Action dated 08/03/2020).
Regarding Claims 1 and 9, modified Naruhashi discloses substantially all of the limitations as set forth in the prior Office Action dated December 14, 2020.
Modified Naruhashi discloses wherein the compound on a surface of the lithium composite oxide comprises Sr2TiO4 ([0019]).
Modified Naruhashi further discloses a desire to inhibit the expansion of the positive electrode material ([0062]).
However, modified Naruhashi does not disclose wherein the compound on a surface of the lithium composite oxide further comprises Sr2SiO4.
Yamazaki teaches a battery comprising a negative electrode comprising a negative electrode material ([0002]), wherein the negative electrode material may comprise a silicon 2SiO4 is formed ([0186]).
The Examiner notes that modified Naruhashi is directed towards a positive electrode material while Yamazaki is directed towards a negative electrode material. Consequently, the skilled artisan would not have looked to Yamazaki as a teaching for inhibiting the expansion of the positive electrode material of modified Naruhashi nor would have had a reasonable expectation that utilizing silicon oxide, as taught by Yamazaki, in the compound on a surface of the lithium composite oxide of modified Naruhashi, wherein the silicon oxide forms Sr2SiO4 and therefore the compound on a surface of the lithium composite oxide further includes Sr2SiO4, would successfully suppress expansion of the positive electrode material of modified Naruhashi, as desired by modified Naruhashi.
The Examiner notes that Examples 3 and 14 in Table 1 of the instant specification illustrate wherein the DCR (direct current resistance) growth measurement increases slightly when Sr2SiO4 and Sr2TiO4 are used (Example 14, wherein the DCR is 70%) instead of Sr2SiO4 alone (Example 3, wherein the DCR is 68%).
The Examiner further notes that neither Naruhashi nor Yamazaki disclose a DCR growth measurement when Sr2SiO4, Sr2TiO4, or Sr2SiO4 and Sr2TiO4  are utilized in the compound on the surface of the lithium composite oxide and consequently the skilled artisan would not have had 2SiO4 and Sr2TiO4 in the compound on the surface of the lithium composite, as called for in the claimed invention, would successfully increase the DCR growth measurement.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a positive electrode material, the positive electrode material comprising a compound on a surface of the lithium composite oxide comprising Sr2TiO4 and Sr2SiO4” in combination with all of the other claim limitations taken as a whole.
Claims 2-5 and 7-8 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Claims 10-13 and 15-17 are dependent on Claim 9 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 17, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 23, 2021